Citation Nr: 0920311	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for 
hemorrhoids.  

2.  Entitlement to a compensable initial rating for a left 
knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1973 to July 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At the December 2008 hearing, the Veteran testified that his 
hemorrhoids and his left knee disability had worsened since 
the last examinations of record (in December 2005).  The 
Board notes that the record includes treatment records dating 
up to 2008 but finds that the treatment records do not 
adequately reflect the nature and severity of the Veteran's 
disabilities.  Therefore, the Board finds that 
contemporaneous and thorough VA examinations are required to 
determine the current severity of the Veteran's hemorrhoids 
and left knee disability.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment records, particularly those 
dating after December 17, 2008, and prior 
to October 20, 2008.  The AMC should also 
ask the Veteran whether there are any 
outstanding private medical records; all 
reported outstanding private treatment 
records should be requested.  

2.  The AMC should schedule the Veteran 
for VA examinations to determine the 
severity of his hemorrhoids and left knee 
disability.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.

The examination of the Veteran's 
hemorrhoid condition must indicate whether 
the hemorrhoids are large or thrombotic, 
or irreducible with excessive redundant 
tissue, evidencing frequent recurrences, 
or are manifested by persistent bleeding 
and with anemia or fissures.

The examination of the left knee 
disability must include complete range of 
motion studies.  Any limitation of motion 
must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2008).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2008).

The claims folder should be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

